DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 – 4 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner et al. (U.S. Patent 10,194,001) (Gardiner hereinafter), Savov et al. (U.S. Publication 2020/0036599) (Savov hereinafter) and Koohgoli et al. .
8.    	As per claim 1 Gardiner teaches a processor-implemented method for editing an API configuration definition for an API without tightly coupling computer code for the API and the API configuration definition comprising:
          receiving a configuration element from a client for a software application via an onboarding graphical user interface, wherein the configuration element defines an operation of the software application for the client [“At 402, an API request is received from a client. The API request is associated with a particular system (e.g., backend system). In some embodiments, the API request includes an external address associated with an external interface of an API proxy server that serves as the proxy to the system,” col. 11, lines 35 – 39; “a request signature is determined from the API request. In some embodiments, a signature is determined from the API request based on extraction,” col. 11, lines 40 – 42; “the groups of similar signatures can be presented to an administrative user (e.g., associated with the backend system) at a user interface (e.g., a model management interface). The administrative user may submit inputs via the user interface that can be used to update the pattern analysis. For example, the user inputs can be used to determine whether an existing group of signatures should be divided into different groups of signatures and/or if two existing groups of signatures should be combined into a single group of signatures. In various embodiments, a user input may also be received from the administrative user via the model management interface to include one or more selected API signatures into the API model of the system,” col. 13, lines 26 – 40]; and the software application includes a generic schema [“The determined signature is potentially added to an API model. In various embodiments, an "API model" comprises a description of an API's protocol, including its functions (methods), data formats, authentication schemes, and any other metadata, such as human-readable documentation or sample requests and responses. For web APIs that follow the resource/method abstraction, for example, the API model may describe each resource and related methods. The API model itself can be described using an API modeling language/format, such as Web Application Description Language (WADL), Web Services Description Language (WSDL), or Swagger 2.0, for example. In some embodiments, an "API model" describes information exchanges between the client and the external interface. In some embodiments, the "API model" describes information exchanges between the internal interface and the server. In some embodiments, the "API model" describes information exchanges between the client and the external interface and information exchanges between the internal interface and the server,” col. 2, lines 19 – 35; API model mapped to generic schema]; 
          determining a URI for the configuration element [“the format of the data returned is determined by signature classification engine 208 reading the Content-Type HTTP header in the response. In a specific example in which a graph API is used by the system, any entity in the system is allowed to be accessed directly by its UID (Unique IDentifier),” col. 8, lines 56 – 62]; and
Signature classification engine 208 is configured to compare the signature that is determined from a response to an API request that is received from a system to a classification map that is derived from an existing API model (e.g., stored at API models storage 206), if any, that is associated with the system,” col. 8, line 64 – col. 9, line 2; suggesting that the UID is stored along with the classification map for comparison]; and
marking a difference between the new operation of the software application and the configuration element [“Signature classification engine 208 is configured to compare the signature that is determined from a response to an API request that is received from a system to a classification map that is derived from an existing API model (e.g., stored at API models storage 206), if any, that is associated with the system. In the event that the signature determined from a response to an API request can be found in the classification map associated with the system, then the determined signature may be referred to as an "existing signature" and ignored. Otherwise, in the event that the signature determined from the response to an API request cannot be found in the classification map associated with the system, then the determined signature may be referred to as a "candidate signature" and stored at signatures storage 210,” col. 8, line 64 – col. 9, line 10].
Gardiner does not explicitly disclose but Savov discloses wherein the URI includes information to name the configuration element for the API and a method of reaching the configuration element within the non-normalized codebase [“In certain examples, a third party endpoint adapter must be incorporated into the cloud management platform. Previously, this was impossible without rewriting the code base and manually updating the API. However, certain examples enable a third party endpoint adapter to be added to the endpoint registry so that the platform can define a protocol and associated API for endpoints on the registry. The platform then does not distinguish between embedded endpoint adapters and added endpoint adapters that are on the endpoint registry. In certain examples, a registry entry for an endpoint includes metadata for the endpoint adapter and instructions for how the endpoint is called, etc.” ¶ 0090; “The registry 606 metadata can include a system identifier, an access mechanism (e.g., a uniform resource indicator (URI), credentials, authentication mechanism, certificate, etc.), and additional information about the interface 612 (e.g., internal URLs) and backend services to feed the interface 612,” ¶ 0096].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gardiner and Savov available before the effective filing date of the claimed invention, to modify the capability of discovery of API information as taught by Gardiner to include the capability of custom interface specification as disclosed by Savov, thereby providing a mechanism to enhance system efficiency and maintainability by facilitating the updating of interface configuration information while minimizing manual user input and code change [Savov ¶ 0005].
          Gardiner and Savov do not explicitly disclose but Koohgoli discloses storing the configuration element in a non-normalized codebase [“updater 120 may write the generated code signature, as well as the identifying attributes and information, to a reference database 130. This enables known third party software files to be identified based on a corresponding code signature and identifying attributes. As illustrated in FIG. 1, reference database 130 may store the data in a plurality of different data tables 134A, B, . . . . To improve performance of database queries and updates, database 130 may also include an index table 132. In an embodiment, updater 120 may query index table 132 to assist with data insertions and updates, and query manager 118 may query index table 132 to assist with data retrieval. In an embodiment, the index table may point to entries in data tables 134, which include the complete individual location points. Or, in an embodiment where the database is de-normalized, the index table may itself include the individual location points in part or in full. In this way, index table 132 may be used to improve performance of database queries and updates,” col. 3, line 57 – col. 4, line 8]; 
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gardiner, Savov and Koohgoli available before the effective filing date of the claimed invention, to modify the capability of discovery of API information as taught by Gardiner and Savov to include the capability of identifying software components in a software codebase as disclosed by Koohgoli, thereby providing a mechanism to enhance system efficiency and maintainability by facilitating the use of a simplified index for queries and updates.
          Gardiner, Savov and Koohgoli do not explicitly disclose but May discloses resolving the URI to the configuration element upon execution of computer code for the software application that includes the URI based on the difference between the new operation of the software application and the configuration element, wherein, upon A block 310 illustrates the receipt of a prompt by the application program to initiate a service request. Such a prompt might be provided by a user interacting with user interface 110 (FIG. 1) to supply parameters for a service request and initiate the request. Once the operation indicated in block 310 executes, the application program parses the prompt to obtain an object address for use in constructing the API call, as illustrated in a block312. Once the operation illustrated in block 312 executes, the application program, such as web-based application 112 (FIG. 1) formats the service request as an API call with the object address provided as a URI in a URL, as indicated in a block 314. When the service request is formatted, as indicated in block 314, the application program forwards the service request to the telecommunication server, such as station 214 (FIG. 1), as illustrated in a block 316 of flowchart 300. Once the service request is forwarded to the telecommunication server as indicated in block 316, the telecommunication server invokes the API specified in the service request, using the URI parameter(s) as input for the API execution, as indicated in a block 318. The service request is subsequently provided to the object address in the URI that was provided, at least in part, by the user, in accordance with the communication technique or protocol used between the addressed object and the telecommunication server,” ¶ 0042; receipt and processing of a prompt suggests a new operation].

9.    	As per claim 2, Gardiner, Savov, Koohgoli and May teach the method of claim 1.  Gardiner further teaches selecting the configuration element from a plurality of configuration elements [“the user inputs can be used to determine whether an existing group of signatures should be divided into different groups of signatures and/or if two existing groups of signatures should be combined into a single group of signatures. In various embodiments, a user input may also be received from the administrative user via the model management interface to include one or more selected API signatures into the API model of the system,” col. 13, lines 32 – 40].
10.    	As per claim 3, Gardiner, Savov, Koohgoli and May teach the method of claim 2.  Gardiner further teaches displaying the plurality of configuration elements within the onboarding graphical user interface [“API proxy server 108 is configured to present at least a portion of such determined signatures at a user interface (e.g., for an administrative user of the system) as candidate signatures to potentially add to the existing API model,” col. 4, lines 30 – 34].
A signature is determined from the transaction. In various embodiments, a "signature" comprises a set of attributes that uniquely identifies either a request or a response to the request. For example, a request signature may include a resource path pattern, HTTP verb, header, body element, or a combination of one or more of those,” col. 2, lines 14 – 19].
12.        As per claim 10, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.        As per claim 11, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 2 above.
14.        As per claim 12, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 3 above.
15.        As per claim 13, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4 above.
16.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner, Savov, Koohgoli and May in further view of Martin (U.S. Publication 2017/0132282) (Martin hereinafter).
virtually de-normalized tables are implemented on a NoSQL or key-value database so that columns or attributes can be added or removed dynamically and implemented as schema on read,” cl. 26].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gardiner, Savov, Koohgoli, May and Martin available before the effective filing date of the claimed invention, to modify the capability of discovery of API information as taught by Gardiner, Savov, Koohgoli and May to include the capability of storing and accessing de-normalized data as disclosed by Martin, thereby providing a mechanism to enhance system efficiency and maintainability by facilitating the access and updating of normalized and de-normalized data [Martin ¶ 0029].
18.        As per claim 15, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 6 above.
19.	Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner, Savov, Koohgoli and May in further view of Narasimhan et al. (U.S. Publication 2016/0173569) (Narasimhan hereinafter).
20.    	As per claim 8, Gardiner, Savov, Koohgoli and May teach the method of claim 1.  Gardiner, Savov, Koohgoli and May do not explicitly disclose but Narasimhan discloses wherein updating the codebase for the software application with the URI includes adding the URI to a schema for the API [“The App Service Registry registers the services exposed by App 1 onto the ADEF Client hub. The service registration specifies: (1) the API URI (uniform resource identifier), version, description, (2) input parameter types, output parameter types, and (3) Invocation Authorities, API Keys and Secrets,” ¶ 0040].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gardiner, Savov, Koohgoli, May and Narasimhan available before the effective filing date of the claimed invention, to modify the capability of discovery of API information as taught by Gardiner, Savov, Koohgoli and May to include the capability of maintaining an app registry as disclosed by Narasimhan, thereby providing a mechanism to enhance system efficiency and maintainability by facilitating the use of standard protocols and identifiers to locate and invoke services and to determine specifics regarding said services.
21.        As per claim 17, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 8 above.
22.    	As per claim 9, Gardiner, Savov, Koohgoli , May and Narasimhan teach the method of claim 8.   Savov further teaches wherein updating the codebase for the software application with the URI further includes adding the configuration element to the API without modifying computer code for implementation of the API [“In certain examples, a third party endpoint adapter must be incorporated into the cloud management platform. Previously, this was impossible without rewriting the code base and manually updating the API. However, certain examples enable a third party endpoint adapter to be added to the endpoint registry so that the platform can define a protocol and associated API for endpoints on the registry. The platform then does not distinguish between embedded endpoint adapters and added endpoint adapters that are on the endpoint registry. In certain examples, a registry entry for an endpoint includes metadata for the endpoint adapter and instructions for how the endpoint is called, etc.” ¶ 0090; “The registry 606 metadata can include a system identifier, an access mechanism (e.g., a uniform resource indicator (URI), credentials, authentication mechanism, certificate, etc.), and additional information about the interface 612 (e.g., internal URLs) and backend services to feed the interface 612,” ¶ 0096].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gardiner and Savov available before the effective filing date of the claimed invention, to modify the capability of discovery of API information as taught by Gardiner to include the capability of custom interface specification as disclosed by Savov, thereby providing a mechanism to enhance system efficiency and maintainability by facilitating the updating of interface configuration information while minimizing manual user input and code change [Savov ¶ 0005].
23.        As per claim 18, it is a system claim having similar limitations as cited in claim 9.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Response to Arguments
24.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193       

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193